Citation Nr: 0946455	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, for the purpose of accrued benefits.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, for the purpose of accrued benefits.

3.  Entitlement to a compensable evaluation for high 
frequency hearing loss, left ear, for the purpose of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1953 and from February 1954 to October 1973.  The 
Veteran died in March 2005.  The appellant (also referred to 
as the claimant) is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an October 2005 rating decision 
issued by the VA Regional Office (RO) in Columbia, South 
Carolina, that denied increased ratings for coronary artery 
disease, hypertension, and high frequency hearing loss of the 
left ear, for accrued benefits purposes.


FINDINGS OF FACT

1.  At the time of the Veteran's death on March [redacted], 2005, he 
had pending claims for an increased rating for coronary 
artery disease, evaluated as 30 percent disabling; an 
increased rating for hypertension, evaluated as 10 percent 
disabling; and an increased rating for high frequency hearing 
loss, left ear, evaluated as 0 percent disabling.

2.  The appellant filed a claim for accrued benefits within 
one year of the Veteran's death.

3.  The evidence does not show that during the increased 
rating period the Veteran's coronary artery disease was 
characterized by more than one episode of acute congestive 
heart failure during any year encompassed by the Veteran's 
claim for an increased rating; or a workload of 5 METS or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 50 percent or less.  

4.  The evidence does not show that the Veteran's 
hypertension was characterized by diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more at any time during the increased rating period.

5.  The Veteran's high frequency hearing loss of the left ear 
was not shown to be productive of greater than a Level I 
impairment of hearing at any time during the increased rating 
period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease, for accrued benefits purposes, were 
not met for any period.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.1000, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension, for accrued benefits purposes, were not met for 
any period.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.1, 4.3, 
4.7, 4.100, 4.104, Diagnostic Code 7101 (2009).

3.  The criteria for a compensable rating for high frequency 
hearing loss, left ear, for accrued benefits purposes, were 
not met for any period.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.383, 3.385, 3.1000, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  In this case, 
the appellant was sent a letter from the RO dated in October 
2005 that informed her of what the evidence in the file at 
the time of the Veteran's death needed to show in order to 
substantiate her claims for accrued benefits. 

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished.  The evidence of record in the claims file 
at the time of the Veteran's death includes service treatment 
records, VA treatment records for the period up to and 
including April 2004, reports of VA examinations, and various 
private treatment records that were submitted by the Veteran.  
The Veteran also testified before a local hearing officer at 
the RO in February 1999, and the transcript thereof is of 
record.  

Insofar as VA may consider only the evidence on file on the 
date of the Veteran's death, VA was not required to provide 
assistance to the claimant in obtaining additional evidence.  
While evidence on file at the time of the Veteran's death is 
deemed to include certain VA and service department records 
that are considered to be in the constructive possession of 
VA, see Hayes v. Brown,  4 Vet App. 353, 360-361 (1993), 
nothing in the claims file suggests that additional VA or 
service department records exist that are relevant to this 
claim.  While the law provides for payment to a surviving 
spouse of any periodic monetary benefits to which the 
deceased beneficiary was entitled at the time of death, as a 
matter of law, the evidence which may be considered is 
limited to the evidence on file on the date of the Veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R.  3.1000(a).  Thus, 
there is no further duty to attempt to obtain or create 
additional evidence to substantiate the accrued benefits 
claims because evidence submitted after the Veteran's death 
may not be considered.  

The record does not otherwise indicate that any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For these reasons, the Board finds that VA 
has fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria for Accrued Benefits

In this case, the claimant seeks accrued benefits based on 
claims for increased ratings for coronary artery disease, 
hypertension, and high frequency hearing loss of the left ear 
that were pending at the time of the Veteran's death. 

An application for accrued benefits must be filed within one 
year of the date of the Veteran's death.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  A claim by a surviving spouse or 
child for dependency and indemnity compensation (DIC) is 
deemed to include a claim for accrued benefits.  38 U.S.C.A. 
§ 5101(b).  In this case, the Veteran's death certificate 
shows that he died on March [redacted], 2005.  The appellant, who is 
the Veteran's surviving spouse, filed a claim for DIC, deemed 
to include a claim for accrued benefits, which was received 
by VA on March 22, 2005.  Therefore, this claim is timely.

Accrued benefits are benefits to which the Veteran was 
entitled at the time of his or her death under an existing 
rating or based on the evidence actually or constructively in 
the claims file on the date of death.  See 38 U.S.C.A. § 
5121(a) ; 38 C.F.R. § 3.1000; Hayes, 4 Vet. App. at  360-361.  
These benefits are payable to a Veteran's surviving spouse, 
or to certain other persons if there is no surviving spouse.  
38 U.S.C.A.  § 5121(a)(2). 

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (1998).  
In this case, in March 1998 the Veteran filed claims for 
increased ratings for coronary artery disease (single 
vessel), hypertension, and high frequency hearing loss.  He 
was granted a separate, compensable rating for hypertension 
in November 2004 but did not indicate that this satisfied his 
claim.  The Veteran's increased rating claims were still on 
appeal at the time of the Veteran's death in March 2005; 
hence, they were pending claims.  See 38 C.F.R. §§ 3.160(c), 
(d).  

Increased Rating Criteria

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the claims file at the 
time of the Veteran's death.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that all of the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating for Coronary Artery Disease

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, 
arteriosclerotic heart disease (coronary artery disease), a 
30 percent rating is assigned when a workload of greater than 
5 metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned when there is more than one 
episode of acute congestive heart failure in the past year; 
or when a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is assigned for chronic congestive heart failure; when 
a workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

The Veteran's private treatment records indicate that the 
Veteran underwent circumflex angioplasty and stent 
implantation in June 1997, prior to filing his increased 
rating claim in March 1998.  Private treatment records from 
1997 and 1998 indicate that, after surgery, the Veteran was 
stable, essentially asymptomatic, and did not experience any 
recurrent angina.  

The Veteran was examined by VA in January 1999.  At that 
time, the Veteran reported no angina, chest discomfort, 
shortness of breath, or significant palpitations despite a 
fairly active lifestyle for his age.  He participated in 
cardiac rehabilitation three times per week with no symptoms 
and no limitation of activities.  He reported taking 
dilitiazem, Nitro-Bid (nitroglycerin), and Cardura (doxazosin 
mesylate) for his heart and hypertension disabilities.  Upon 
examination, he had normal S1 & S2, without any murmur, rub, 
or gallop.  There were no carotid bruits noted.  An 
electrocardiogram showed normal sinus rhythm with a normal 
axis and no ischemic ST or T wave changes.  The examiner's 
diagnostic impression was stable coronary disease with prior 
PTCA stent times two with no evidence of significant ischemia 
present.  

In a decision dated in March 2001, the Court remanded the 
Veteran's claim pursuant to a joint motion for remand because 
the January 1999 rating examination did not include either a 
stress test that used METs nor did it measure the Veteran's 
left ventricular ejection fraction.  As a result, the Veteran 
was reexamined in March 2003 and May 2003.  

A the March 2003 examination, the Veteran reported that there 
had not really been any change in his symptoms since he was 
granted service connection for his coronary artery disease 
"years ago."  His continued on the same medications, with 
the addition of Ecotrin (aspirin) and Glucophage (metformin), 
a diabetes medication.  The Veteran complained of some leg 
cramps, but no swelling of the lower extremities.  He 
reported that he never had a stroke.  Upon examination, his 
heart had a regular rhythm with a faint cooing crescendo 
decrescendo systolic murmur.  There was no jugular venous 
distention. Peripheral pulses were normal.  An October 2002 
echocardiogram showed an ejection fraction of 55 to 60 
percent with normal left ventricular function and overall it 
was interpreted as a normal study.  The assessment was 
coronary artery disease diagnosed in 1997, with resolution of 
chest pain after stent placement.  The examiner noted that 
the Veteran had complaints of leg cramps without edema but 
with risk factors for peripheral vascular disease (PVD), 
although peripheral pulses did not indicate PVD at that time.  

At the May 2003 examination, the Veteran reported that he did 
not have any chest pain since the stent placement in 1997.  
He reported that he did not get shortness of breath or 
dyspnea on exertion and could walk one to two miles without 
any problem.  His medications were the same as indicated in 
the prior examination.  Upon examination, S1 and S2 were 
audible with no murmur.  The examiner noted that the Veteran 
had an echocardiogram in 2000 showing an ejection fraction of 
60 percent.  The examiner indicated that this was a normal 
study with normal left ventricular function.  The examiner 
stated that he ordered an echocardiogram and a stress test to 
further evaluate the Veteran's cardiac status.  However, the 
test results are not of record.  

In August 2003, the Board remanded the Veteran's claim, in 
part because stress test results were not of record.

In March 2004, the Veteran was scheduled for stress testing 
but was unable to exert to the level necessary to perform the 
testing due to ongoing treatment for prostate cancer which 
had been diagnosed in or about January 2004.  

In September 2004, the Veteran was reexamined by VA.  The 
Veteran was not aware of any diagnosis of valvular heart 
disease, congestive heart failure, or cardiac arrhythmia.  
His cardiac and diabetic medications were unchanged from the 
prior examination, although he reported taking additional 
medications for other disorders.  The Veteran did report 
dyspnea on exertion, but the examiner noted that the Veteran 
had lung cancer that recently recurred and was being 
restarted on chemotherapy for that.  The Veteran denied 
previous stroke, renal disease, retinopathy, or peripheral 
vascular disease.  

Upon examination in September 2004, the Veteran's heart had a 
grade 2 systolic murmur at the right upper sternal border 
which did not radiate.  The examiner noted that a cardiac 
echocardiogram performed in June 2003 revealed an ejection 
fraction in the range of 60 to 65 percent with mild calcific 
aortic stenosis.  A resting electrocardiogram performed in 
June 2003 showed sinus tachycardia but was otherwise normal.  
The examiner noted that stress testing was scheduled but was 
cancelled by the cardiologist due to the Veteran's 
chemotherapy.  The VA examiner also noted that the Veteran 
underwent pulmonary function testing in April 2004 that 
indicated severe restrictive lung disease.  The VA examiner 
opined that, based on the Veteran's history of extreme 
exercise intolerance, he would be able to achieve less than 3 
METs.  However, the examiner further opined that this was 
less likely than not due to his coronary artery disease, but 
rather was due to his lung disease.  

Private treatment records showed a Grade II/VI systolic 
murmur with no gallops or rubs in July 2001.  Subsequent 
private treatment records through 2004 reflected that there 
were no gallops or rubs and did not otherwise address the 
Veteran's heart condition.  VA treatment records reflect that 
the Veteran reported that he was having no angina in March 
2004 and do not otherwise reflect that he experienced cardiac 
symptoms.  

At a February 1999 personal hearing before a decision review 
officer (DRO), the Veteran testified that he took medication 
for his heart and attended cardiac rehabilitation three times 
per week.  He reported no restrictions on his activities 
other than the need to avoid over-exertion, and to try to 
stay calm.  He testified that he experienced dizziness, and 
occasionally experienced shortness of breath or angina when 
he got involved in upsetting confrontations with other 
people.  The Veteran testified that he did not lose any time 
from work due to his heart disability.

After a review of the evidence, the Board finds that the 
evidence of record at the time of the Veteran's death does 
not support an evaluation in excess of 30 percent.  There is 
no evidence of congestive heart failure or left ventricular 
dysfunction with an ejection fraction of 50 percent or less.  
The Veteran was unable to perform METs testing due to his 
cancer treatment.  See 38 C.F.R. § 4.100 (stating that a 
medical contraindication is an exception to the requirement 
for METs testing).  While the VA examiner estimated that the 
Veteran would be able to achieve less than 3 METs due to his 
extreme exercise intolerance, he attributed this to the 
Veteran's lung disease, rather than to his coronary artery 
disease.  The VA examiner did not provide an opinion as to 
the estimated METs the Veteran could achieve as a result of 
his coronary artery disease alone.  Therefore, there is no 
evidence that the Veteran's coronary artery disease resulted 
in a workload of 5 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.  There is no evidence 
concerning what workload would produce these symptoms solely 
due to the Veteran's coronary artery disease.  Insofar as 
this is an accrued benefits claim, no additional evidentiary 
development may be conducted, and the claim must be decided 
on the evidence of record as of the date of the Veteran's 
death.  38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000.  That 
evidence does not support a higher rating for coronary artery 
disease for any period.

The Board additionally finds that the Veteran's symptoms did 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  
38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 
111, 115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

Increased Rating for Hypertension

A 10 percent rating for hypertension is assigned where the 
Veteran has diastolic pressure that is predominantly 100 or 
more; or systolic pressure that is predominantly 160 or more; 
or where the Veteran has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
assigned where diastolic pressure is predominantly 120 or 
more.  A 60 percent rating is assigned where diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104. 

While the evidence shows that the Veteran took medication to 
help control his blood pressure, neither his private 
treatment records, VA treatment records, nor VA examination 
reports evidence diastolic pressures predominantly 110 or 
higher or systolic pressures predominantly 200 or higher.  
For example, private oncology treatment records from the July 
2001 to January 2004 time period reflect diastolic pressures 
approximately ranging from 60 to 74 and systolic pressures 
approximately ranging from 122 to 155.  At the January 1999 
VA examination, the Veteran's blood pressure (expressed as 
systolic/diastolic) was 159/85.  At the March 2003 VA 
examination, the Veteran's blood pressure was 168/91; at the 
May 2003 examination it was 130/80; and at an April 2004 
examination provided in connection with another of the 
Veteran's claims it was 140/63.  At the September 2004 
examination the Veteran's blood pressure was taken three 
times, with readings of 140/70, 152/70, and 162/74.  The 
Board reviewed all of the evidence in the claims file at the 
time of the Veteran's death, and did not find evidence of any 
time during the period of the Veteran's increased appeal 
during which his blood pressure readings were sufficiently 
high to warrant an evaluation in excess of 10 percent.  

The Board additionally finds that the Veteran's symptoms did 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  
38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  
The Veteran did not identify any symptoms that he experienced 
due to his hypertension, apart from those he testified to 
concerning his coronary artery disease at his February 1999 
hearing.

Increased Rating for Left Ear Hearing Loss

The Veteran's hearing was examined by VA in May 1998.  The 
Veteran related that his chief complaint was difficulty 
hearing high pitched alarms and people talking in noise.  
Pure tone thresholds, in decibels, were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
15
40
55
LEFT
5
20
50
50

The average pure tone threshold in decibels was 30 in the 
right ear and 31 in the left ear.  The Veteran's speech 
recognition ability was 92 percent in the right ear and 96 
percent in the left ear.  The diagnosis was normal hearing in 
both ears at frequencies of 2000 Hertz and below and moderate 
bilateral sensorineural hearing loss at 3000 Hertz and above.  

During his lifetime, the Veteran was service connected for 
hearing loss in the left ear only.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation utilizing 38 C.F.R. § 4.85 Table VII, 
the non-service connected ear is assigned a roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).  Thus, applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level I hearing impairment of the right ear and a 
Level I hearing impairment in the left ear.  Applying Table 
VII, this yields a noncompensable (zero percent) rating.

VA treatment records reflect the Veteran complained of 
decreased hearing in June 2003, and received hearing aids in 
or about early 2004.  There is no record of an audiological 
evaluation of the Veteran's hearing loss with pure tone 
threshold and Maryland CNC word recognition testing results 
in the Veteran's VA treatment record. 

At the February 1999 hearing before a Decision Review 
Officer, the Veteran testified that he sometimes 
misunderstood words and that his wife told him he played the 
television too loudly.  He had difficulty hearing over the 
telephone with his left ear.  He also had difficulty hearing 
high pitched sounds.  The Veteran stated that this did not 
interfere with communicating with clients at work, because 
meetings usually took place face to face in a quiet setting.  
The Veteran also complained of tinnitus, but he was granted 
service connection for tinnitus in a March 1999 rating 
decision and he did not appeal the 10 percent rating assigned 
therefor.

The evidence does not show that the Veteran was entitled to a 
compensable evaluation for his hearing loss at any time prior 
to his death.  Application of 
38 C.F.R. § 4.85 Tables VI and VII to the results of the May 
1998 audiological evaluation yields a noncompensable (0 
percent) rating.  While it is possible that the Veteran's 
hearing may have worsened thereafter, no more recent 
audiological evaluation is of record upon which to make such 
a finding of increase severity to a compensable degree.  As 
previously discussed, only evidence of record at the time of 
the Veteran's death may be considered, and this evidence does 
not support the assignment of a compensable evaluation for 
the Veteran's left ear hearing loss for any period during the 
increased rating claim.  The Board additionally finds that 
the Veteran's symptoms did not present such an exceptional 
disability picture as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun at 115.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claims for increased 
rating for accrued benefits purposes, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3, 4.7.


ORDER

An evaluation in excess of 30 percent for coronary artery 
disease, for the purpose of accrued benefits, is denied.

An evaluation in excess of 10 percent for hypertension, for 
the purpose of accrued benefits, is denied.

A compensable evaluation for high frequency hearing loss, 
left ear, for the purpose of accrued benefits, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


